Citation Nr: 0941952	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in White River Junction, Vermont.


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart condition. 

2.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk 


INTRODUCTION

The Appellant had periods of active duty and active duty for 
training with the  National Guard from August 1976 to March 
1993 with an additional unverified 5 years of Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a claim for 
prostate cancer and found that new and material evidence had 
not been received to reopen a claim of service connection for 
a heart condition.

The issue of entitlement to service connection for prostate 
cancer, to include as a result of herbicide exposure, is 
REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided has been accomplished.  

2.  A January 1994 rating decision denied a claim of service 
connection for a heart condition; the Appellant was notified 
of this decision and his appellate rights, but did not file a 
timely appeal from this determination.

3.  The evidence received since the January 1994 rating 
decision, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact that is necessary to substantiate the claim for service 
connection for a heart condition, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a heart condition.


CONCLUSIONS OF LAW

1.  The RO's January 1994 rating decision denying service 
connection for a heart condition is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2009).

2.  New and material evidence has not been received since the 
January 1994 rating decision to reopen the claim of service 
connection for a heart condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify the claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  The VCAA notice requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the 
claimant's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). .

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Appellant was provided with letters dated in June 2005 
and August 2005 in which the RO notified him of what evidence 
was required to substantiate entitlement to service 
connection for prostate cancer and a heart condition.  The 
letters told him what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance the VA 
could provide the Appellant in obtaining this evidence.  The 
letters also notified the Appellant that he should submit any 
relevant evidence in his possession.  The June 2005 letter 
also informed the Appellant that his claim had been finally 
denied in an January 1994 RO decision, informed him of the 
need for new and material evidence to reopen the claim, 
provided regulatory definitions of "new" and "material" 
and informed him of the bases for the prior denial.  The June 
2005 letter thereby met the notice requirements outlined in 
Kent. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Appellant 
was not provided Dingess notice.  However, because the 
preponderance of the evidence is against the reopening of the 
claim for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot. 

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA does not 
require VA to assist with a VA examination in claims to 
reopen except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f).  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter. 

The Board finds that the VCAA provisions have been considered 
and complied with.  There is no additional notice that should 
be provided and there has been a complete review of all the 
evidence without prejudice to the Appellant.  As such, there 
is no indication that there is any prejudice to the Appellant 
by the order of the events in this case.  See Pelegrini, 18 
Vet. App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the Appellant's claim, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Appellant.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  For the 
purpose of determining whether or not new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In October 1993 the Appellant claimed service connection for 
a heart condition.  

A January 1994 decision from the RO denied service connection 
for a heart condition on the grounds that the Appellant had 
suffered a temporary exacerbation of a preexisting condition 
without any worsening of the underlying condition and that 
this flare up was not sufficient to be considered 
aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) 
(the presumption of aggravation is generally triggered by 
evidence that a pre-existing disability has undergone an 
increase in severity in service); see also Sondel v. West, 13 
Vet. App. 213 (1999).  Specifically, an April 1992 service 
report of investigation showed that the Appellant was on 
ACDUTRA beginning January 1992 when he sustained chest pain 
and dizziness following a scheduled class on the instruction 
of physical training.  In January 1992 the chest pain and 
dizziness were diagnosed as a myocardial infarction.  The 
report of the investigation found that the Appellant's heart 
condition existed prior to service.  The Line of Duty finding 
was: Not in Line of Duty, not due to own misconduct, Existed 
Prior to Service - no aggravation.  No notice of disagreement 
was filed.

The evidence considered in the January 1994 RO decision 
included the Appellant's service medical records, private 
treatments records, and a June 1992 statement from D.S.R., 
MD.

Since the January 1994 denial of service connection for a 
heart condition the Appellant has not submitted evidence 
establishing aggravation of his heart condition to support 
his claim.  The evidence submitted after the January 1994 
consists of service personnel records and the Appellant's own 
statements.

Service personnel records, while new in that they were not 
previously considered, are not material to the claim, as they 
contain no evidence indicating aggravation of the Appellant's 
pre-existing heart condition during service.

With respect to the Appellant's own statements, to include 
his testimony to the effect that his heart condition was 
aggravated because of his military service, such evidence is 
cumulative and redundant of statements made prior to the 
January 1994 decision and accordingly is not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).   

Moreover, lay persons without medical training, such as the 
Appellant, are not competent to opine on medical matters such 
as nexus opinions.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  See also, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108." 

Although the Appellant submitted various medical release 
forms, the releases for medical treatments refer to a claim 
for prostate cancer and are not material to this claim.

In short, the additional evidence does not serve to 
establish, or even suggest, that the Appellant's heart 
condition was aggravated due to his military service.  

The evidence submitted subsequent to the January 1994 denial 
of the Appellant's claim is therefore cumulative and 
redundant of the evidence of record at that time, and it 
therefore does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  

The Board has considered the Appellant's request to be 
afforded a VA medical examination to ascertain whether the 
heart disorder is related to any incident of active service.  
However, because the Appellant's application to reopen his 
claim is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A §  5103A(d),(g); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach); see also Woehlaert v. Nicholson, 21 
Vet.App. 456 (2007) (Holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant 
not entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for a heart condition is not reopened.  The 
benefit sought on appeal remains denied.  



ORDER

New and material evidence not having been received, the claim 
for service connection for a heart condition is not reopened.
 

REMAND

After a careful review of the claims folder, the Board finds 
that the claim for service connection for prostate cancer 
must be remanded for further action. 

In July 2005 the Appellant submitted an authorization and 
consent to release information to the VA for records from Dr. 
S.T. and from Fletcher Allen Health care for treatment of 
prostate cancer.  The VA submitted the Appellant's requests 
that same month and received letters from both Dr. S.T. and 
Fletcher Allen Health care indicating that they could not 
release the medical information without first receiving a 
signed and dated authorization from the patient.

The VA sent an August 2005 letter to the Appellant notifying 
him that Dr. S.T. and Fletcher Allen Health Care had returned 
the release because it was not signed and dated.  The VA 
provided a new release form to the Appellant with 
instructions to sign and date it.  

In June 2006 the Appellant provided a signed a release for 
these records.  However, they were not obtained.  
Accordingly, the RO should send in the signed request for 
medical records to the appropriate health care providers and 
associate the medical treatment records with the Appellant's 
C-file.

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for compensation 
benefits. Thus, notice addressing these matters should be 
provided on remand.

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following action:

1.  The RO/AMC should send the Appellant 
a corrective VCAA notice which complies 
with the notification requirements of the 
VCAA, to include as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO/AMC should request all 
treatment records from Fletcher Allen 
health Care and Dr. Trotter pertaining to 
the Appellant for association with the 
record.  Any such records so obtained 
should be associated with the Appellant's 
VA claims folder.  Efforts to obtain 
these records should be memorialized in 
the Appellant's VA claims folder.  

3.  After undertaking any additional 
evidentiary development it deems to be 
necessary, the RO/AMC should readjudicate 
the Appellant's claim of entitlement to 
service connection for prostate cancer.  
If the benefit sought on appeal remains 
denied, the RO should provide the 
Appellant with a supplemental statement 
of the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009). 


 Department of Veterans Affairs


